UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAXIMILIANO PENALOZA-REBOLLAR,   a/k/a    Ramiro   Pesina,   a/k/a
Daniel Aguerre-Rodriguez,

                Defendant – Appellant.



                            No. 11-4091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAXIMILIANO PENALOZA-REBOLLAR, a/k/a Ramiro Pesina,          a/k/a
Daniel Aguerre-Rodriguez, a/k/a Tomas Pelaez Isidoro,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge.    (1:05-cr-00128-NC-UA-1; 1:09-cr-
00415-NCT-1)


Submitted:   October 28, 2011             Decided:   November 9, 2011
Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Terri-Lei   O’Malley,    Assistant   United   States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Maximiliano Penaloza-

Rebollar appeals the 76-month (combined) sentence imposed upon

his   guilty     plea     to    one      count       of    illegal      reentry       after

deportation for an aggravated felony, in violation of 8 U.S.C.

§ 1326   (a),    (b)(2)     (2006),      and     revocation       of    his    supervised

release.       At sentencing, the district court applied a 16-level

enhancement,      pursuant      to    U.S.      Sentencing        Guidelines         Manual

(USSG) § 2L1.2(b)(1)(A)(ii) (2009), based on a prior conviction

for first degree manslaughter.

             Penaloza-Rebollar’s sole claim on appeal is that the

district court erred in applying the enhancement because the

conviction was nearly twenty years old.                         As Penaloza-Rebollar

concedes, his 1985 conviction for first degree manslaughter is

properly designated as a predicate offense for purposes of USSG

§ 2L1.2(b)(1)(A)(ii) (defining “aggravated felony” for purposes

of enhancing sentence of a deported alien who illegally reenters

the   United    States).        However,       he    argues     that    the    sentencing

Guidelines      otherwise      exclude    convictions           older   than    15    years

when calculating criminal history score.                        See USSG § 4A1.2(e).

Therefore, he argues, there is an inconsistency/ambiguity in the

Guidelines      which,    applying       the        rule   of    lenity,       should   be

construed in his favor.



                                           3
            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                     Gall v. United States, 552
U.S. 38, 51 (2007).          This review requires consideration of both

the   procedural      and    substantive          reasonableness        of   a    sentence.

Id.; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).       In    determining        the     procedural        reasonableness        of   a

sentence,     this     court       considers       whether       the    district       court

properly    calculated       the     defendant’s       Guidelines        range,      treated

the Guidelines as advisory, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                 Gall, 552
U.S. at 51.        A sentence imposed within the properly calculated

Guidelines range is presumed reasonable by this court.                                United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010),

cert. denied, 131 S. Ct. 3078 (June 27, 2011).

            Section     2L1.2(b)(1)(A)(ii)             provides        for    a    16-level

increase if a defendant illegally reenters the United States

after    being     convicted        of   a    “crime      of    violence,”        including

manslaughter.        The Application Notes do not provide a time limit

applicable    to     prior    convictions.           We     find     that    there    is   no

ambiguity    or    inconsistency         between      the      treatment     accorded      to

prior    convictions        under     USSG     §    2L1.2      and     criminal      history

calculations in Chapter 4.                   See, e.g., United States v. King,

516 F.3d 425, 432 (6th Cir. 2008) (“[T]he structure of Chapter 2

                                              4
-    that    provisions        that     intend    to    apply           the    time      limits   of

§ 4A1.2(e) explicitly invoke Chapter 4 - gives us guidance as to

the    meaning      of     § 2D1.1(a)(1)         and    makes        the      rule       of   lenity

inapplicable”);          see    also    United     States          v.    Olmos-Esparza,           484
F.3d 1111      (9th     Cir.    2007)    (upholding             § 2L1.2(b)         enhancement

where    prior      conviction        was   more       than    15       years       old);     United

States v. Torres-Duenas, 461 F.3d 1178 (10th Cir. 2006); United

States      v.    Camacho-Ibarquen,         410 F.3d 1307       (11th       Cir.     2005);

United States v. Gonzalez, 112 F.3d 1325 (7th Cir. 1997).

                 Accordingly,      we    affirm    Penaloza-Rebollar’s                    sentence.

We    grant       Penaloza-Rebollar’s        motion           to    file       a    supplemental

brief, but we dispense with oral argument because the facts and

legal       contentions      are      adequately       presented          in       the    materials

before      the    court    and    argument       would       not       aid    the       decisional

process.

                                                                                           AFFIRMED




                                             5